Matter of Onondaga Ctr. for Rehabilitation & Healthcare v Zucker (2020 NY Slip Op 06622)





Matter of Onondaga Ctr. for Rehabilitation & Healthcare v Zucker


2020 NY Slip Op 06622


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND BANNISTER, JJ.


747 TP 20-00231

[*1]IN THE MATTER OF ONONDAGA CENTER FOR REHABILITATION AND HEALTHCARE AND STELLA GIACOBBE, PETITIONERS,
vHOWARD ZUCKER, COMMISSIONER, NEW YORK STATE DEPARTMENT OF HEALTH, RESPONDENT. 


COWART DIZZIA LLP, NEW YORK CITY (JENNIFER J. NEARY OF COUNSEL), FOR PETITIONERS.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [Scott J. DelConte, J.], entered February 6, 2020) to review a determination of respondent. The determination, among other things, affirmed the Onondaga County Department of Social Services' denial of Medicaid benefits. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 17 and 18, 2020,
It is hereby ORDERED that said proceeding is unanimously dismissed without costs upon stipulation.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court